PER CURIAM.
We affirm the denial of appellant’s rule 3.800(a) motion which sought additional jail credit. Appellant abandoned several claims which we do not discuss. Hammond v. State, 34 So.3d 58 (Fla. 4th DCA 2010).
Appellant seeks credit in this case for time he spent in prison following his convictions and sentences for various offenses in another county. Appellant committed the offenses in the other county while on probation in this case. Appellant seeks credit from the date a violation of probation warrant had issued in this case. The circuit court determined that appellant was entitled to credit only from the date the warrant was served. The circuit court correctly stated the law. Alphonso v. State, 20 So.3d 959 (Fla. 4th DCA 2009).
We also affirm for an additional reason. Because the sentence following revocation of probation in this case was made consecutive to the sentence appellant was serving in the other case, he was not entitled to have his jail credit for these separate cases pyramided. Ransone v. State, 20 So.3d 445 (Fla. 4th DCA), approved, 48 So.3d 692 (Fla.2010) (applying Daniels v. State, 491 So.2d 543, 545 (Fla.1986)).

Affirmed.

MAY, C.J., POLEN and CONNER, JJ., concur.